Citation Nr: 0108712	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953 and from August 1959 to October 1977.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1998 
rating decision by the St. Petersburg, Florida Regional 
Office (RO), which, in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran perfected a timely appeal to that decision.  

In August 2000, the Board remanded the case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case was issued in November 
2000.  

In November 2000 the veteran was furnished with a statement 
of the case, which addressed the issues of entitlement to 
service connection for chronic sinusitis, service connection 
for cyst on the forehead, and service connection for 
residuals of a right ankle sprain.  He was apprised of the 
necessity to perfect his appeal, by timely filing a 
substantive appeal.  The claims folders contain no indication 
that he did so.  Inasmuch as the Board does not have 
jurisdiction of these issues, they will not be addressed 
herein.  

When this case was previously before the Board in August 
2000, the veteran's claim for service connection for tinnitus 
was denied on the basis that it was not well-grounded.  Since 
that time the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  This law 
provides, among other things, that any veteran whose claim 
was denied or dismissed by VA on the basis that it was not 
well grounded, as that term was formerly used in 38 U.S.C.A. 
§  5107(a) (1999), may have his or her claim readjudicated 
pursuant to the new law.  In light of the recently enacted 
statute, the veteran is hereby advised that if he wishes to 
have his claim readjudicated under the new law, he must 
affirmatively communicate that intent, and his request must 
be received by VA no later than November 9, 2002.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  


REMAND

The veteran essentially contends that he currently suffers 
from post-traumatic stress disorder (PTSD) as the result of 
experiences in Vietnam.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a link, or causal nexus, between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  The diagnosis of PTSD must comply with the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).  See generally Cohen v. Brown, 10 Vet. App. 128 
(1997); 38 C.F.R. § 4.125 (2000).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint 
Environmental Support Group (ESG).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor(s) is (are) combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (2000); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  See also VAOPGCPREC 12-99 (Oct. 18, 1999), noting 
that determinations under section 1154(b) as to combat 
involvement are made on a case-by-case basis.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat, but that the alleged stressor(s) is (are) 
not combat related, then the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other evidence which corroborate the veteran's 
testimony or statements.  See Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor(s) is (are) related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor(s) is (are) consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

However, as noted above, acceptance of the claimed 
stressor(s) is but one of three elements needed to establish 
service connection for PTSD.  The record must still provide 
evidence of a diagnosis of PTSD which conforms with the 
guidelines set forth in DSM-IV, and medical evidence of a 
nexus between service and PTSD.  Cohen, at 137; 38 C.F.R. 
§ 4.125 (2000).  See 64 Fed. Reg. 32,807-32,808 (1999).  

A review of the veteran's DD Form 214 and excerpts of his 
personnel records discloses that his military occupation 
specialty for a portion of his service was that of an armor 
crewman and he served as an operations NCO from June 1969 to 
June 1970.  His military personnel records also indicate that 
he had one year of overseas service in Vietnam, participated 
in the Tet 69 Counter Offensive and the Sanctuary 
Counteroffensive.  He was awarded the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal 
with 60 device, Bronze Star Medal, and Vietnam Cross of 
Gallantry.  The Board notes that this is indicative of 
service in Vietnam, but it is not necessarily indicative of 
engagement in combat.  According to the Armed Forces 
Decorations and Awards, published in 1992 by the American 
Forces Information Service, Department of Defense, some of 
these medals while not necessarily combat decorations, 
depending on the circumstances, may reflect certain acts of 
courage while fighting the enemy.  

In conjunction with his claim for service connection for PTSD 
in January 1998, the veteran completed a PTSD questionnaire 
with reference to his military service.  He stated that he 
could not remember specific dates of events; however, he 
noted all events described in the statement occurred between 
the first week of June 1969 and the first week of June 1970.  
The veteran indicated that there was an "uncertainty of the 
situation;" he related that they received occasional 
incoming mortar and rocket attacks.  The veteran indicated 
that he injured himself twice while attempting to run for 
cover in the dark.  The veteran reported one incident that 
occurred while he was watching their scout section perform 
mine sweep operations; he stated that the enemy troops 
ambushed the scouts.  The veteran indicated that one scout 
was shot in the buttock, four to five members of the enemy 
troop were killed, and one was captured.  The veteran also 
reported that he was sitting on a sandbag on the side of the 
operations center bunker, in January 1970, watching a private 
who was performing maintenance duty on their generators.  
After the private finished his duty, they both stood up and 
walked approximately 15 feet when a rocket landed and 
exploded close to where he had been sitting.  The veteran 
explained that the shrapnel from the rocket destroyed the 
sandbag he had been sitting on, and the mortar welded itself 
into the side of their command track.  The Board notes, 
however, that none of the reported events has been verified.  
Prior to determining whether the veteran has PTSD related to 
service, it is necessary to verify his claimed in-service 
stressors.  

With respect to the diagnosis of PTSD, the Board notes that 
the veteran underwent extensive neuropsychological testing by 
a private medical care provider in February 1998, during 
which time an extensive history was taken.  Little of this 
history related to military service and/or stressor 
incidents.  Among the diagnoses was "rule out" PTSD.  

During a VA examination in July 1998, the veteran indicated 
that, while in Vietnam, he lived under the constant fear of 
having arbitrary thrown into his quarters.  The veteran 
described an incident in which "bands of drug addicts" 
threw a grenade into an officer's tent; he witnessed the 
officer's dead and injured body after the incident.  The 
veteran reported difficulty sleeping which caused him to be 
tired throughout the day.  He denied any effort to avoid 
exposure to external cues of stimuli that resemble any aspect 
of the trauma he witnessed.  It was noted that the veteran 
had a restricted range of affect in that his baseline had 
become that of anger.  He had increased irritable outbursts 
of anger.  He denied hypervigilance, increased startle 
response, or any difficulty concentrating.  Following a 
mental status evaluation, the clinical impression was 
personality change due to multiple strokes.  The examiner 
concluded that the veteran did not meet the criteria for a 
PTSD diagnosis under DSM-IV and that the significant symptoms 
of PTSD were "clearly not exhibited;" he stated that it was 
most likely that the veteran had had significant personality 
changes secondary to his strokes.  The pertinent diagnoses 
were cognitive disorder, NOS, very mild, provisional; and 
dysthymic disorder, late onset, mild to moderate with 
anxiety.  It was noted by the examiner that although there 
was a review of medical records, the veteran's claims folder 
was not available.  

A VA progress note dated in May 1999 reflects that the 
veteran was referred to the Vet Center for counseling from 
combat related trauma.  It was reported that the veteran 
served with the United States Army's 1st Battalion, 77th 
Armor, 1st Infantry Division as an operations NCO from June 
1969 to June 1970.  During the interview, the veteran 
tearfully described an incident where the barracks was hit by 
North Vietnamese 122mm rockets; thereafter, he and others of 
his unit had to dig out dead and wounded soldiers.  He 
related other incidents where he as the operations NCO sent 
out young tank crews against the enemy and many were killed 
or wounded in action.  The veteran stated he felt responsible 
for those combat casualties.  The veteran experienced 
moderately severe thought intrusions of combat operations he 
participated in; had difficulty sleeping, and associated loud 
noises and helicopters with ongoing combat operations.  It 
was noted that the veteran scored in the high range on the 
Mississippi Combat Scale which would qualify him for a PTSD 
diagnosis.  The provisional diagnosis by a social worker was 
PTSD.  

In light of the foregoing, the Board finds that the medical 
evidence includes conflicting opinions as to whether or not 
sufficient evidence has been presented to warrant a diagnosis 
of PTSD.  In addition, the diagnosis of PTSD reported during 
the counseling session in May 1999 appears to have been based 
in part on a stressor history of events that are unverified.  
Therefore, the Board finds additional development is 
warranted.  For VA compensation purposes, a PTSD diagnosis 
must be based on an in-service stressor history which has 
been verified (except where a veteran was engaged in combat).  
A diagnosis of PTSD, related to service, which is based on an 
examination which relied upon an unverified history, is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
If any in-service stressful events are verified, the veteran 
is entitled to a VA psychiatric examination to determine 
whether any verified stressful events are sufficient to 
support a PTSD diagnosis in his case.  

Additionally, the Board notes that while earlier editions of 
the DSM provided for an objective standard as to the adequacy 
of reported stressful events in service, in determining the 
sufficiency of the claimed in-service stressors, the Board 
notes that there is no longer a requirement that the stressor 
be "outside the range of usual human experience" and be 
"markedly distressing to anyone," as previously required by 
the Diagnostic and Statistical Manual of Mental Disorders, 
third edition (DSM-III).  Instead, DSM-IV requires that a 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or other" and "the person's response involved intense fear, 
helplessness, or horror."  The United States Court of Appeals 
for Veterans Claims has held that the adequacy of such a 
stressful event in service to support a diagnosis of PTSD is 
a medical determination.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

With respect to stressor confirmation, the VA Adjudication 
Procedure Manual provides that an RO should "always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor."  A 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly the 
Environmental Support Group).  M21-1, Part III, para. 
5.14(b)(5).  Thus, given that no attempt has been made to 
verify the veteran's stressors with USASCRUR, the veteran's 
claim must be remanded to the RO for additional developed as 
outlined below.  In this respect, the veteran should be asked 
to provide as much detail as he can regarding his alleged 
stressors, and this information should be provided to 
USASCRUR, along with the veteran's claims file, for attempted 
verification by that agency.  

Moreover, in view of the lack of a clear diagnosis of PTSD in 
the record, if any of the veteran's reported stressors are 
verified, the RO should schedule the veteran for a VA 
psychiatric examination to clarify whether or not he had PTSD 
based on any verified experiences in Vietnam.  Also on 
remand, the RO should secure any recent psychiatric treatment 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Board further notes that very recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases.  The United States Congress 
has recently passed, and the President has signed into law, 
legislation which, in pertinent part, modified and clarified 
VA's duty to assist a claimant in evidentiary development.  
See the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  We are confident 
that, on remand, the RO will satisfy the obligations imposed 
by the new law and VBA guidance.  

In view of the foregoing, the Board hereby REMANDS this case 
to the RO for the following action:

1.  The RO should request all of the 
veteran's VA outpatient clinic medical 
records from January 1998 to the present, 
and associate all records received with 
the claims file.  The RO should also ask 
the veteran to identify (names, addresses 
and dates) any other sources of VA or 
non-VA treatment or examination for a 
psychiatric disorder.  After obtaining 
any needed release forms from the 
veteran, the RO should obtain copies of 
the records not already in the file, and 
associated them with the claims folder.  
38 C.F.R. § 3.159 (2000).  

2.  The RO should request a detailed 
description from the veteran of all 
claimed inservice stressors, including 
unit and duty assignment(s), as well as 
the places, dates, names, and any other 
information vital to verifying such 
stressors.  The importance of providing 
such information should be explained to 
the veteran, as should the consequences 
of a failure to do so.  

3.  Upon completion of the foregoing or 
in the event that the veteran fails to 
respond to the RO's inquiry, the RO 
should review the file and prepare a 
summary of all of the claimed stressors 
reported by the veteran in statements on 
appeal, in personal hearing testimony, 
and to health care professionals at the 
time of examination for treatment and/or 
evaluation.  This summary and copies of 
all associated documents which would 
facilitate a search, including copies of 
the veteran's service personnel records, 
should be sent to USASCRUR, at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-2197.  USASCRUR should be 
requested to search the records and 
provide any information available which 
might corroborate the veteran's alleged 
stressors.  The USASCRUR report should 
then be associated with the claims 
folder.  

4.  The RO must subsequently make a 
specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary--and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," the RO should consider 
all credible supporting evidence 
developed to ascertain whether the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.  

5.  Thereafter, the RO should list the 
verified stressors as well as unverified 
stressors and schedule the veteran for 
separate psychiatric examinations by two 
VA psychiatrists who have not previously 
examined him, for the specific purpose of 
determining whether an unequivocal 
diagnosis of PTSD can be made.  The 
entire claims folder must be made 
available to and should be reviewed by 
each examiner prior to the examination.  

The examination report(s) should include 
a detailed account of all psychiatric 
pathology found to be present, and the 
two VA examiners should consult with one 
another in order to provide one joint 
opinion, supported adequately by reasons 
and bases, as to whether an unequivocal 
diagnosis of PTSD is appropriate for this 
veteran.  The examiner(s) should 
integrate the previous psychiatric 
findings and diagnoses, in order to 
obtain a true picture of the nature of 
the veteran's psychiatric status and 
whether a PTSD diagnosis is appropriate.  
The determination as to the appropriate 
psychiatric diagnosis should be made in 
accordance with the provisions of the 
American Psychiatric Association, 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., revised 1994) 
(DSM-IV), and in accordance with the 
provisions of 38 C.F.R. §§ 3.304(f), 
4.125(a) (2000).  

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record, 
if any, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s).  

All necessary special studies and tests 
should be conducted.  If there are no 
stressors sufficient to cause PTSD, or if 
PTSD is not found, that matter should 
also be specifically set forth.  The 
examiners' opinion should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  38 
C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should also 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  


7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for PTSD, in light of 
the additional evidence obtained.  In its 
readjudication of the claim, the RO 
should apply the relevant provisions of 
38 C.F.R. § 3.304(d) and (f) (1998), in 
effect prior to June 18, 1999, and as 
modified by the new regulation which 
became effective that date, 38 C.F.R. 
§ 3.304 (2000).  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991) (where a law or 
regulation changes while a case is 
pending, the version most favorable to 
the claimant applies).  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

8.  If the determination remains adverse 
to the veteran, both he and his 
representative, should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




